Citation Nr: 0303853	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  01-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran has a verified period of active service from May 
1952 to April 1977. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 2001, the veteran perfected the 
issue of service connection for degenerative disc disease of 
the lumbar spine, as well as the issue of service connection 
for degenerative joint disease of the right knee.  In a March 
20, 2002 Board decision, the Board adjudicated the issue of 
service connection for degenerative joint disease of the 
right knee and noted that additional development was being 
undertaken regarding the issue of service connection for 
degenerative disc disease of the lumbar spine, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  At present, 
following a completion of the noted internal Board 
development, the issue of service connection for degenerative 
disc disease of the lumbar spine is before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The competent evidence reflects that the veteran's 
current degenerative disc disease of the lumbar spine is 
related to an in-service back injury sustained in 1957.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102 
and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to prove the claim 
on appeal via the April 2000 rating decision, and the 
November 2000 statement of the case.  Specifically, the 
veteran has been informed that service connection may be 
granted for diseases which were incurred in or aggravated by 
active service, or which became manifest to a compensable 
degree within a year from service discharge, if within the 
list of presumptive diseases.  Furthermore, via a September 
2001 RO letter and a March 2002 Board decision, the veteran 
was given specific information with respect to the VCAA and 
of the changes in the law and VA duties pursuant to the 
enactment of the VCAA.  Additionally, the veteran was 
scheduled for and underwent a VA examination in September 
2002.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all known and available relevant medical records, 
including the service medical records and VA examinations and 
records have been obtained and associated with the claims 
file.  Furthermore, the appellant was given the opportunity 
to present testimony at a personal hearing at the RO held in 
November 2000.  Thus, the duty to assist requirement has been 
satisfied as well.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
allowed on a presumptive basis for certain chronic diseases, 
such as arthritis, if manifested to a compensable degree 
within a one year period of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the veteran contends that he is entitled to 
service connection for degenerative disc disease of the 
lumbar spine as this disorder is related to an in-service 
injury.  Specifically, during a November 2000 RO hearing, the 
veteran testified that, in 1957,  he was running an obstacle 
course and was going to be a demonstrator to fellow soldier 
for climbing the rope over a ladder when, upon making the 
demonstration, the rope broke and he fell on sand bags 
injuring his right knee and back.  He further testified that 
he was first treated after service for his back disorder in 
1980, and was also treated at the Darnall Army Hospital from 
1990 to 1995.

In this respect, the service medical records support the 
veteran's contentions to the extent that they show he in fact 
was treated for back problems during his active service.  
Specifically, January 1957 notations reveal he was seen for 
tenderness of the right lumbar region, and that he was 
diagnosed with muscle strain.  Additionally, a November 1976 
retirement report of medical history indicates the veteran 
noted he had recurrent back pain.

The postservice medical evidence includes a June 1977 VA 
examination report showing the veteran reported low back pain 
and cramps in both legs.  Additionally, VA treatment records 
dated from 1977 to 1999, and service department records dated 
from 1990 to 1995 describe the treatment the veteran received 
over time for various health problems, including back pain.  
The Board notes that the VA treatment records include 
September 1981 notations revealing the veteran was treated 
for low back tenderness radiating to the left leg, and that 
he was diagnosed with chronic lumbosacral strain.

More importantly, a September 2002 VA examination report 
reveals the veteran had presented objective evidence of 
tenderness on the right side of the lumbar spine around L-3.  
X-rays of the lumbar spine confirmed degenerative disc/joint 
disease together with spurring of the lumbosacral spine.  It 
was the examiner's opinion that the injury he sustained in 
the military was at least an aggravating factor in his 
development of degenerative changes of the lumbosacral spine.  
Although he might still have degenerative changes of his 
lumbosacral spine at age 69 without such injury, the examiner 
believed that the in-service injury more likely than not 
contributed to the veteran's current degenerative changes. 

Upon a review of the claim of service connection for 
degenerative disc disease of the lumbar spine, the Board 
finds that a grant of the veteran's claim is warranted.  The 
competent and probative evidence of record tends to show that 
the veteran's current degenerative disc disease of the lumbar 
spine was precipitated and/or is related to the veteran's 
1957 in-service back injury/symptomatology, per the September 
2002 VA examination report discussed above.  This fact 
warrant the application of the reasonable doubt doctrine.  
When the evidence is in relative equipoise as to the merits 
of an issue, the benefit of the doubt in resolving the issue 
is to be given to the appellant.  As such, the veteran's 
claim of service connection for degenerative disc disease of 
the lumbar spine is granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

